UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

TROY PHILLIPS,
Plaintiff,

v. Case No. 1:18-cv-00752
ORLEANS COUNTY, CHARLES NESBITT, JR.
in his individual capacity, GERALD GRAY in his
individual capacity, DANIEL DONOHUE in his
official capacity as President of the Civil Service
Employees Association Local 1000, and CIVIL
SERVICE EMPLOYEES ASSOCIATION
LOCAL 1000, INC.,

Nees Ne Ne NO Ne OS “SS” WS

Defendants.

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION TO AMEND HIS
COMPLAINT, DENYING COUNTY DEFENDANTS’ MOTION TO DISMISS,
AND DENYING CSEA DEFENDANTS’ MOTION TO DISMISS
(Docs. 14, 15, & 19)

Plaintiff Troy Phillips brings this action against Defendants Orleans County,
Charles Nesbitt, Jr., Gerald Gray, Daniel Donohue, and the Civil Service Employees
Association Local 1000, Inc. (“CSEA Local 1000”), alleging discrimination based on
race and age, as well as violations of 42 U.S.C. § 1981.

Pending before the court are a motion to dismiss filed by Defendants Orleans
County and Mr. Nesbitt (collectively “County Defendants”) (Doc. 14); a motion to
dismiss filed by Defendants CSEA Local 1000 and Mr. Donohue (collectively “CSEA
Defendants”) (Doc. 15); and Plaintiff's motion for leave to file his Second Amended
Complaint (“SAC”) (Doc. 19). Plaintiff opposes dismissal. Defendants oppose the
proposed amendments to the SAC on the grounds that they are futile and because Mr.
Nesbitt and Mr. Gray are entitled to qualified immunity with regard to at least one of

Plaintiff’s claims.
Plaintiff is represented by Earl Thomas Hall, Esq. County Defendants are
represented by Heather L. Dechert, Esq. and Michael P. McClaren, Esq. CSEA
Defendants are represented by Leslie C. Perrin, Esq.

I. Procedural History.

Plaintiff filed a Complaint on July 9, 2018 and filed a First Amended Complaint
on July 13, 2018. On August 30, 2018, Plaintiff moved for leave to file the SAC which
alleges the following claims: Count I: racially hostile work environment in violation of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17, against Orleans
County; Count II: disparate treatment on the basis of race in violation of Title VI against
Orleans County; Count III: retaliation in violation of Title VII against Orleans County;
Count IV: violation of 42 U.S.C. § 1981 against Mr. Donohue, in his official capacity,
and CSEA Local 1000; Count V: violation of 42 U.S.C. § 1981 against Mr. Nesbitt and
Mr. Gray, in their individual capacities, and Orleans County; and Count VI: violation of
the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-634, against
Orleans County. In the SAC, Plaintiff withdrew his previous claim against Mr. Nesbitt
under 42 U.S.C. § 1983 and Title VII and replaced it with a claim against Mr. Nesbitt and
Mr. Gray under 42 U.S.C. § 1981.

Il. The SAC’s Allegations.

Plaintiff is an African-American male, over forty years of age, residing in Albion,
New York. From approximately September 2007 through January 2015, Plaintiff was
employed by Orleans County. He was hired as a Custodian and was eventually
transitioned to a Building Maintenance Worker position in the Highway Department of
the Grounds and Maintenance Group, however, throughout his employment he allegedly
performed the work of a Senior Maintenance Worker. Plaintiff was a member of CSEA
Local 1000, a labor organization representing some of the employees of Orleans County.

Plaintiff alleges that he was subjected to a racially hostile environment for the
majority of his employment with Orleans County. More specifically, he alleges that his
co-workers made racist comments, such as calling him a “nigger[,]” and refused job

assignments that they referred to as “niggers’ work.” (Doc. 19-3 at 10, § 24.) In 2012,

2
Plaintiff reported this harassment to Building and Grounds Superintendent Gerald Gray,
requesting that Mr. Gray intervene to prevent future occurrences of harassment. Mr.
Gray did not make an effort to stop the harassment.

Between 2012 and 2014, the harassment allegedly increased in frequency and
intensity. In 2014, Plaintiff's co-workers shared pictures of President Barack Obama’s
head affixed to a monkey’s body while pointing and laughing at Plaintiff. Co-workers
routinely objected to less desirable work assignments by claiming that they were “not
niggers” and they did not do “nigger work.” Jd. at 11,32. Those work assignments
were often reassigned to Plaintiff. From 2012 to 2014, Plaintiff continued to report racial
harassment to Mr. Gray and to his other supervisors, James Noreck and Michael Cliff,
but these individuals did not make an effort to stop the harassment and continued to
assign a disproportionate share of the “most difficult or unpleasant tasks” to Plaintiff. Id.
at 17,977. At an unspecified time, Plaintiff claims that CSEA Local 1000 threatened
him with discipline if he implicated his co-workers in racial harassment allegations.

During the early summer months of 2014, Plaintiff reported the alleged
harassment to County Chief Administrative Officer Charles Nesbitt, Jr. Plaintiff told Mr.
Nesbitt that “the harassment was ongoing, that it had become routine and was carried out
by his co-workers in the Building and Grounds Department, and that [Mr.] Gray, [Mr.]
Noreck and [Mr.] Cliff had the dates and specifics of many of the individual incidents.”
Id, at 11, § 36. Following Plaintiff's meeting with Mr. Nesbitt, Plaintiff and his co-
workers attended a brief “diversity” meeting. Jd. at 12, { 38.

After the diversity meeting, Plaintiff’s working conditions “became intolerable.”
Id. at 12,9 39. Some of Plaintiff's Caucasian co-workers continued to use racial slurs
such as “monkey” and “nigger” when referring to Plaintiff. Jd. at 12, 41. Co-workers
also made statements such as “careful or we will have to go to training again” when
Plaintiff entered a room. Id. at 12,940. At times, Plaintiff's tools and other equipment
were removed from his tool storage area and his co-workers refused to speak with him or
assist him in his daily tasks. Plaintiff's supervisors also refused to speak to him “except

to give him terse[] work orders.” Jd. at 12, 46. When Plaintiff asked why members of

3
the management group were treating him in this manner, Mr. Gray responded that
Plaintiff had “gone over our heads” by reporting racial harassment to Mr. Nesbitt and
would now “pay the price.” Jd. at 13, 7 48.

On multiple occasions, one of Plaintiffs Caucasian co-workers, Matthew Herman,
contacted Flo Tripi, CSEA Western Region President, to report that Plaintiff experienced
racial harassment and to request that CSEA intervene. Notwithstanding this request,

CSEA did not take any measures to stop the harassment, and thereafter Mr. Herman
“became the victim of the County’s and CSEA’s retaliatory actions.” Jd. at 13, 4 51

In November 2014, Plaintiff approached Mr. Cliff at a local restaurant to ask him
to intervene to stop the harassment. Plaintiff told Mr. Cliff that his co-workers called him
a “nigger,” referred to his work assignments as “nigger work[,]” and stole his tools. Jd. at
14,954. Mr. Cliff responded by stating, “[t]here is nothing that can be done.” Jd. at 14,
455. Mr. Cliff warned Plaintiff that his job security was in jeopardy as a result of his
reports of racial discrimination and advised him to stop reporting it. Milton Scurry, a
friend of Plaintiffs who had accompanied him to the restaurant, told Mr. Cliff that
Orleans County had a legal obligation to stop the harassment. Mr. Cliff reiterated that
nothing could be done and advised Plaintiff to ignore the harassment if he wanted to keep
his job. After this meeting, Plaintiff alleges that he was continually surveilled.

Plaintiff was terminated on January 14, 2015. Orleans County stated that Plaintiff
was discharged for violating work rules and insubordination, however, Plaintiff claims
that he was discharged in retaliation for his complaints regarding the racially hostile work
environment he experienced. Scott Dugan, a younger, Caucasian co-worker, received a
short suspension based on “similar allegations resulting in Plaintiffs termination, with
the sole exception that [P]laintiff allegedly cursed at [Mr.] Gray.” Id. at 17, J 78.

Plaintiff asserts that in the year prior to his discharge, he was formally recognized
by Orleans County for his “exemplary work[.]” He was selected as “Employee of the

Month” for the months of June 2013 and February 2014; nominated for “Employee of the

 

| Although CSEA and CSEA Local 1000 are apparently different institutions, Plaintiff uses these
identifiers interchangeably.

4
Year” by the Chairman of the Orleans County Legislature in 2013; and awarded a
“Certificate of Appreciation” for excellence in workmanship and dedication in February
2014. Id. at 15, J] 62-67.

After his termination, Plaintiff contacted Cindy Troy, then President of CSEA
Local 1000. Plaintiff alleges he met with Ms. Troy in a broom closet for ten minutes or
less during which he stated that he was terminated in retaliation for his complaints of
racial discrimination and harassment. In response, Ms. Troy told Plaintiff that
discrimination was not the basis for his discharge and stated that CSEA Local 1000
would not investigate whether his termination was retaliatory.

A few days later, Plaintiff and his partner, Peggy Thomas, met with Ms. Troy and
another CSEA representative, Dean Adams, for less than thirty minutes. Ms. Troy and
Mr. Adams allegedly refused to investigate Plaintiffs claim that his discharge was
retaliatory and told Plaintiff that they would not commit to grieving or arbitrating his
discharge. They advised Plaintiff that even if the claim was arbitrated, Plaintiff was
unlikely to prevail. Ms. Troy and Mr. Adams offered Plaintiff approximately $10,000 in
exchange for his resignation. Plaintiff stated that he had received information that CSEA
was “authorized by the County to offer $17,500.” Id. at 19, 4 94. Ms. Troy asked how
Plaintiff had discovered this information, but Plaintiff refused to disclose his source. Ms.
Troy and Mr. Adams then raised the offer to $17,500 and demanded an immediate
response from Plaintiff. Plaintiff asked to consult with an attorney to evaluate the offer,
but Ms. Troy refused and “threaten[ed] [P]laintiff with loss of representation by the
CSEA.” Id. at 19, ¥ 96.

Approximately three days later, Plaintiff met again with Ms. Troy for less than
five minutes. Plaintiff again asked for time to speak with an attorney and was informed
that if he spoke to an attorney, CSEA would no longer represent him. Ms. Troy
presented Plaintiff with a written agreement (the “Agreement”) which provided that if
Plaintiff waived all claims against Orleans County arising out of his employment, he
would receive $17,500, a continuation of his health insurance coverage for six months,

and a promise by Orleans County not to contest any claim for unemployment insurance.

5
Plaintiff saw the Agreement for the first time at his meeting with Ms. Tory and had only a
few minutes to review it before he was asked to sign it. Ms. Troy stated that if Plaintiff
did not sign the Agreement, Orleans County would withdraw its offer. Plaintiff signed
the Agreement and received $17,500 from Orleans County.

In June 2016, Plaintiff deposited an unspecified amount in his attorney’s IOLA
account and continued to make deposits thereafter until the funds totaled more than
$20,000. On March 17, 2017, Plaintiff wrote to Orleans County offering full repayment
of the $17,500 paid to him pursuant to the Agreement. In a letter dated April 3, 2017, an
attorney for Orleans County responded: “[w]e will not be providing you with the
requested accounting, nor will we accept a tender back payment.” Jd. at 21, § 106.

Ill. Conclusions of Law and Analysis.

A. Standard of Review.

Plaintiff moved for leave to amend his First Amended Complaint and to file the
SAC while County Defendants’ and CSEA Defendants’ motions to dismiss were
pending. Plaintiff states that he seeks to amend his pleading to make the following
changes:

(1) substitution of § 1981 as the basis for suit against Charles Nesbitt and
Orleans Count[y], via a § 1983 claim; (2) certain assertions in the First
Amended Complaint as to the corporate status of the Civil Service
Employees Association Local 1000, and to further amplify upon the basis
for the current causes of action pled against them; and (3) to

add... Highway Superintendent Gray and Orleans County to the existing
§ 1981 claims via § 1983 asserted in the First Amended Complaint against
Defendant CSEA.

(Doc. 19-2 at 7.) CSEA Defendants oppose Plaintiff's motion to amend for the reasons
set forth in their motion to dismiss. County Defendants also oppose Plaintiffs motion to
amend, incorporating the arguments made in their motion to dismiss and additionally
contending that Mr. Nesbitt and Mr. Gray are entitled to qualified immunity with regard
to Count V.

Pursuant to Fed. R. Civ. P. 15(a)(1), “[a] party may amend its pleading once as a

matter of course within . . . 21 days after service of a responsive pleading or 21 days after
service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” If more than
twenty-one days have elapsed, “a party may amend its pleading only with the opposing
party’s written consent or the court’s leave[,]” but “It]he court should freely give leave
when justice so requires.” Fed. R. Civ. P. 15(a)(2).

“When a plaintiff.amends its complaint while a motion to dismiss is pending the
court may deny the motion as moot or consider the merits of the motion in light of the
amended complaint.” Illiano v. Mineola Union Free Sch. Dist., 585 F. Supp. 2d 341, 349
(E.D.N.Y. 2008) (citation and internal quotation marks omitted). In order to further the
“just, speedy, and inexpensive determination” of this action, Fed. R. Civ. P. 1., the court
considers Defendants’ arguments for dismissal in light of the SAC. In this manner, it
may determine whether the amendments would be futile and at the same time consider
whether a claim should be dismissed.

“Leave to amend may properly be denied if the amendment would be futile, as
when the proposed new pleading fails to state a claim on which relief can be granted.”
Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012) (internal
citations omitted). The adequacy of an amended complaint “is to be judged by the same
standards as those governing the adequacy of a filed pleading.” Ricciuti v. N.Y.C. Transit
Auth., 941 F.2d 119, 123 (2d Cir. 1991).

To survive a motion to dismiss filed pursuant to Rule 12(b)(6), “a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In other words, a plaintiff must allege
sufficient facts to “nudge[] their claims across the line from conceivable to plausible.”
Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

In reviewing a complaint under Rule 12(b)(6), a court is limited to the facts
“eontained within the four corners of the complaint[.]” Goldberg v. Danaher, 599 F.3d

181, 183 (2d Cir. 2010). However, a court may also review “any written instrument

7
attached to [the complaint] as an exhibit, any statements or documents incorporated in it
by reference, and any document not incorporated but that is, nevertheless, integral to the
complaint because the complaint relies heavily upon its terms and effect.” Yung v. Lee,
432 F.3d 142, 146 (2d Cir. 2005) (citations and internal quotation marks omitted). The
Agreement, an August 27, 2015 Equal Employment Opportunity Commission (“EEOC”)
Charge, and the Collective Bargaining Agreement are thus properly part of the record
before the court as they are “integral to the complaint[.]” Jd. To the extent there is a
discrepancy between Plaintiff's allegations regarding the Agreement and the Agreement
itself, the document prevails. See Amidax Trading Grp. v. S. W.I.F.T. SCRL, 671 F.3d
140, 147 (2d Cir. 2011) (holding that “where a conclusory allegation in the complaint is
contradicted by a document attached to the complaint, the document controls and the
allegation is not accepted as true”).

In their motion to dismiss, County Defendants argue that Plaintiff's claim of
intentional discrimination under 42 U.S.C. § 1983 was untimely and that Mr. Nesbitt has
no individual liability under Title VII. Because Plaintiff does not allege a claim under 42
U.S.C. § 1983 or Title VII against Mr. Nesbitt in the SAC, these requests for dismissal
are DENIED AS MOOT.

B. Whether Plaintiff Released County Defendants from Liability for All
Claims.

County Defendants argue that by signing the Agreement, Plaintiff released
Orleans County and its agents and employees from all claims arising out of his
employment. Plaintiff responds that the Agreement is unenforceable because he did not
enter into it knowingly and voluntarily, or alternatively, that the Agreement is
unenforceable because he executed it under duress.

“In enacting Title VII, Congress expressed a strong preference for encouraging
voluntary settlement of employment discrimination claims.” Carson v. Am. Brands, Inc.,
450 U.S. 79, 88 (1981). Notwithstanding this preference, a waiver of Title VII claims
must still be “knowing[] and voluntar[y].” Laniok v. Advisory Comm. of Brainerd Mfg.
Co. Pension Plan, 935 F.2d 1360, 1365 (2d Cir. 1991). The Second Circuit uses a
“totality of the circumstances test” to determine whether a release of Title VII claims
meets the “knowing and voluntary” standard. Livingston v. Adirondack Beverage Co.,
141 F.3d 434, 438 (2d Cir. 1998). In making this determination, courts are directed to
consider:

1) the plaintiff's education and business experience, 2) the amount of time the
plaintiff had possession of or access to the agreement before signing it, 3) the role
of plaintiff in deciding the terms of the agreement, 4) the clarity of the agreement,
5) whether the plaintiff was represented by or consulted with an attorney, and 6)
whether the consideration given in exchange for the waiver exceeds employee
benefits to which the employee was already entitled by contract or law. In
addition, courts have considered a seventh factor—whether the employer
encouraged the employee to consult an attorney and whether the employee had a
fair opportunity to do so.

Id. (citing Bormann v. AT & T Comme’ns, 875 F.2d 399, 403 (2d Cir. 1989)).

Determining the validity of a release is a “peculiarly fact-sensitive inquiry[,]” id.
at 437-38, and “none of the seven [Bormann] factors is individually dispositive.”
Mandavia v. Columbia Univ., 912 F. Supp. 2d 119, 129 (S.D.N.Y. 2012). The analysis
departs from ordinary contract principles, “imposing instead a more rigorous and
subjective ‘voluntariness’ test in deference to the ‘strong Congressional purpose . . . to
eradicate discrimination in employment.’” Kristoferson v. Otis Spunkmeyer, Inc., 965 F.
Supp. 545, 548 (S.D.N.Y. 1997) (quoting Bormann, 875 F.2d at 403), but see Davis v.
Eastman Kodak Co., 2007 WL 952042, at *5 (W.D.N.Y. Mar. 29, 2007) (“Knowing and
voluntary agreements to settle cases, including cases initiated under federal
discrimination laws with broad remedial purposes like Title VU, are favored by courts
and, once executed, should not be subject to easy invalidation.”).

As set forth in the SAC, Plaintiff is a high school graduate who held various
manual laborer positions until he was hired by Orleans County in 2006. At the time of

his discharge from Orleans County, Plaintiff was employed as a Building Maintenance
Worker. Plaintiff's apparent lack of relevant business experience in negotiating a legally
binding agreement weighs in favor of finding the Agreement unenforceable.”

Plaintiff alleges that he first saw the Agreement on February 9, 2015 and that he
“had only minutes to review [it]” before he was asked to sign it. (Doc. 19-3 at 20, J 103.)
This Bormann factor also weighs in Plaintiff's favor. See Mandavia, 912 F. Supp. 2d at
130 (observing that “a decision of this magnitude may easily have required more than just
an hour of reflection and evaluation to support a finding of knowing and voluntary
release”).

According to Plaintiff, he played no role in negotiating the terms of the
Agreement. Although he ultimately obtained additional consideration based on inside
information regarding the amount available for settlement, he did not negotiate any other
terms of the Agreement. At best, this factor is in equipoise. Compare Mandavia, 912 F.
Supp. 2d at 130 (observing that where plaintiff did not bargain for substantial benefits, a
release may be found involuntary), with Russomanno v. Murphy, 2011 WL 609878, at *4
(S.D.N.Y. Feb. 16, 2011) (concluding that where plaintiff played “a significant role in
deciding the terms of the agreement” through negotiating for higher severance pay, this
factor weighed in favor of voluntariness).

With regard to the clarity of the Agreement, this Bormann factor weighs in favor
of the County Defendants. The Agreement is written in non-technical language and is
comprised of a two-page, fourteen-paragraph document. It clearly states in relevant part
that:

11. In further consideration for the above, Mr. Phillips agrees to release the
County, which shall discharge it, its legislators, elected officials, successors
and assigns, agents, employees, managers, department heads and
supervisors from any and all actions, suits or claims, including attorney’s
fees, against it arising out of the subject matter of Mr. Phillips’ employment

 

2 Cf Mandavia, 912 F. Supp. 2d at 130 (finding a senior technician at a university had
“significant education and business experience”); Cordoba v. Beau Dietl & Assocs., 2003 WL
22902266, at *5 (S.D.N.Y. Dec. 8, 2003) (concluding that an employee with a high school
diploma, one year of college, an associate business degree in accounting, and who worked in an
accounting department for five years was capable of understanding a release).

10
with the County. This release specifically encompasses, but is not limited
to, any and all claims of employment discrimination based on race, color,
religion, sex and national origin, as provided under Title VII of the Civil
Rights Act of 1964, as amended; all claims of employment discrimination
based upon disability or handicap under state or federal law, including the
Americans with Disabilities Act; as well as all claims of employment
discrimination based on race, color, religion, disability, sex, national origin
and age under the New York Executive Law, and any common law claims,
including but not limited to any claims for breach of contract, wrongful
discharge, negligence and prima facie tort.

12. Mr. Phillips acknowledges and agrees that the Union has fully and
fairly represented him in the processing of the above-referenced grievance
and in the negotiation of this agreement, and further agrees he will not sue
or otherwise seek any relief against the Union for any cause that it has
failed to perform its duty of fair representation to him.

13. Mr. Phillips represents and warrants that he has carefully read each and
every provision of this agreement and that he fully understands all of the
terms and conditions of this Agreement.

14. It is hereby expressly agreed and acknowledged that this Agreement
contains the entire understanding of the parties in that there are no
additional promises, representations, terms or provisions other tha[n] those
contained herein. It may not be changed orally or without the express
written consent of both parties.

(Doc. 14-2 at 2.) Because the terms of the Agreement are clear, concise, and written in
plain language, this Bormann factor weighs in favor of finding the Agreement
enforceable.

Prior to the signing of the Agreement on February 9, 2015, Plaintiff was not
represented by an attorney, nor did he consult with one. Because Plaintiff claims that Ms.
Troy was not adequately representing his interests and was acting as an agent of Orleans
County, he contends that he effectively executed the Agreement without union
representation as well. See Mandavia, 912 F. Supp. 2d at 131 (finding that where the
plaintiff alleged that his union representative failed to adequately represent him, “it
would be unreasonable to count [the union representation] against [pllaintiff’); Okoro v.
Marriott Int’l, Inc., 2007 WL 980429, at *2 (S.D.N.Y. Apr. 3, 2007) (finding that a

determination that plaintiff's waiver was voluntary was inappropriate where the plaintiff

11
“dispute[d] the level of union involvement throughout the process”). He further contends
that he repeatedly asked to consult with a lawyer and was told that if he did so, he would
lose union representation and the settlement offer would be rescinded. These alleged
facts weigh heavily in Plaintiff's favor.

With regard to the consideration provided in exchange for the waiver, Plaintiff
received a lump sum payment of $17,500, six months of continued health care benefits,
and a promise by Orleans County not to contest his claim for unemployment insurance.
These are benefits to which Plaintiff was not otherwise entitled. This factor thus weighs
in favor of finding the Agreement enforceable. See Laramee v. Jewish Guild for Blind,
72 F. Supp. 2d 357, 361 (S.D.N.Y. 1999) (finding that severance pay and an additional
year of health coverage constituted consideration for a waiver and supported a finding
that the waiver was valid). These facts weigh in favor of the Agreement’s enforceability.

With regard to the final Bormann factor, courts are directed to consider “whether
the employer encouraged the employee to consult an attorney and whether the employee
had a fair opportunity to do so.” Livingston, 141 F.3d at 438 (citing Bormann, 875 F.2d
at 403). Plaintiff alleges that three days passed between when CSEA verbally presented
Orleans County’s $17,500 offer and when he was asked to sign the Agreement. He was
not represented by an attorney in negotiating the Agreement, was not advised to consult
one, and did not do so. He was asked to sign the Agreement on the day it was presented
to him. These facts weigh heavily in Plaintiff's favor. Compare Mandavia, 912 F. Supp.
2d at 132 (holding that where an employee’s only guidance came from a non-attorney
union representative and the release did not explicitly encourage the employee to meet
with an attorney, this factor weighs in favor of invalidating the release), with Kramer v.
Vendome Grp. LLC, 2012 WL 4841310, at *4-5 (S.D.N.Y. Oct. 4, 2012) (holding that
where the release explicitly encouraged the plaintiff to discuss the terms with an attorney,
this factor weighed in favor of finding the release valid).

Accepting Plaintiffs factual allegations as true, four of the Bormann factors
support Plaintiff's argument that the Agreement was not executed knowingly and

voluntarily, two of the factors support a contrary finding, and one factor is neutral.

12
Because Plaintiff’s claim that the Agreement was not executed knowingly and voluntarily
is “plausible[,]” dismissal is not warranted at the pleading stage. Iqbal, 556 U.S. at 678;
see also Mandavia, 912 F. Supp. 2d at 132 (holding that a plaintiff plausibly alleged that
a waiver was not executed knowingly and voluntarily upon finding that four of the
Bormann factors supported the plaintiffs argument, two factors supported the
defendant’s argument, and one factor was neutral).

Plaintiff alternatively argues that the Agreement is void because it was obtained
under duress. “To void a contract on the ground of economic duress, the complaining
party must show that its agreement was procured by means of (1) a wrongful threat that
(2) precluded the exercise of its free will.” Interpharm, Inc. v. Wells Fargo Bank, Nat.
Ass’n, 655 F.3d 136, 142 (2d Cir. 2011). The wrongful threat “must emanate from the
party who is attempting to obtain the agreement.” Mazurkiewicz v. New York City Health
& Hosps. Corp., 585 F. Supp. 2d 491, 500 (S.D.N.Y. 2008), aff'd, 356 F. App’x 521 (2d
Cir. 2009). “Because an element of economic duress is . . . present when many contracts
are formed or releases given, the ability of a party to disown his obligations under a
contract or release on that basis is reserved for extreme and extraordinary cases.” VKK
Corp. v. Nat’l Football League, 244 F.3d 114, 123 (2d Cir. 2001).

Plaintiff alleges that he signed the Agreement because he felt intimidated by the
“take it or leave it” offer conveyed to him by Ms. Troy. (Doc. 19-3 at 20, 4 100.) As Ms.
Troy was employed by CSEA, not Orleans County, it is questionable whether Orleans
County can be deemed responsible for her conduct. See Mandavia, 912 F. Supp. 2d at
128 (holding that plaintiff could not escape a liability waiver by invoking duress where
the alleged duress was caused by a union representative rather than the defendant
employer); Evans v. Waldorf-Astoria Corp., 827 F. Supp. 911, 914 (E.D.N.Y. 1993),
aff'd, 33 F.3d 49 (2d Cir. 1994) (holding that “[dJuress by [someone] other than the
opposing party to a contract cannot constitute compulsion sufficient to void the
contract”). Without more, Plaintiff has not plausibly alleged duress. This conclusion is
underscored by the absence of allegations that the County Defendants took advantage of

his necessitous circumstances or exploited his vulnerability. See Interpharm, Inc., 655

13
F.3d at 142 (“[A] mere demonstration of financial pressure or unequal bargaining power
will not, by itself, establish economic duress.’’).

County Defendants argue that regardless of the circumstances surrounding the
Agreement’s execution, “Plaintiff ratified the release when he made the decision to keep
the consideration.” (Doc. 20 at 11.) They further contend that Plaintiff's offer to tender
back the $17,500 payment on March 17, 2017 was not a valid repudiation of the
Agreement because Plaintiff discovered that the Agreement was voidable in August
2015, but chose to retain the benefits for approximately a year and a half thereafter.

The Second Circuit has held that:

It is a generally accepted principle that a voidable contract can be cured by
ratification through express or implied conduct, but that a person charged
with ratification of such a contract must have acted voluntarily and with full
knowledge of the facts. Moreover, a party asserting the defense of
ratification of a voidable contract ordinarily must demonstrate that the
releasor intended to ratify the agreement. . . . With respect to ratification of
a release by conduct, the test is whether the releasor, with full knowledge of
the material facts entitling him to rescind, has engaged in some unequivocal
conduct giving rise to a reasonable inference that he intended the conduct to
amount to a ratification.

Brown vy. City of S. Burlington, Vt., 393 F.3d 337, 343-44 (2d Cir. 2004) (citations
and internal quotation marks omitted).

Plaintiff asserts that he first met with an attorney regarding his employment
concerns on August 19, 2015, at which time he learned of his right to repudiate the
Agreement. He filed an EEOC charge on August 27, 2015, and in June 2016, he began to
deposit funds in his attorney’s IOLA account until those funds totaled more than $20,000.
On March 17, 2017, Plaintiff attempted to tender back the $17,500 paid to him under the
Agreement; Orleans County declined this offer.

Whether ratification occurred is generally a question of fact. See id. (noting that
“w]hether the return [of consideration] was timely is ordinarily a question of fact’)
(citing 66 Am. Jur. 2d Release § 46 (2001)); Kovian v. Fulton Cty. Nat ’l Bank & Tr. Co.,
857 F. Supp. 1032, 1040 (N.D.N.Y. 1994) (holding that because there existed “a question

14
of material fact concerning the issue of plaintiffs’ intent to ratify the release[,]” the court
could not determine whether the release was void on a motion for summary judgment).

Because the court cannot make a determination of ratification as a matter of law
based on the SAC’s allegations, dismissal is not appropriate at this juncture. The court
therefore DENIES County Defendants’ motion to dismiss all claims against them on the
grounds that Plaintiff ratified the Agreement.

C. Whether Count IV Alleging Interference with the Right to Contract
Should be Dismissed.

Count IV alleges that CSEA Defendants unlawfully interfered with Plaintiffs
right to make and enforce contracts in violation of 42 U.S.C. § 1981. CSEA Defendants
assert that although Plaintiff “frames” this cause of action as a claim under Section 1981,
it “constitutes a duty of fair representation claim under state law.” (Doc. 15-2 at 12.) On
this basis, CSEA Defendants argue that a duty of fair representation claim is barred by
the applicable four-month statute of limitations and this court lacks subject matter
jurisdiction to adjudicate it. Even if it is deemed a Section 1981 claim, CSEA
Defendants contend that it remains barred by a three-year statute of limitations and that it
fails to plausibly state a claim for relief.

“All persons” are guaranteed the “same right... to make and enforce
contracts .. . as is enjoyed by white citizens[.]” 42 U.S.C. § 1981(a). “To establish a
claim under 42 U.S.C. § 1981, plaintiffs must allege facts supporting the following
elements: (1) plaintiffs are members of a racial minority; (2) defendants’ intent to
discriminate on the basis of race; and (3) discrimination concerning one of [§ 1981’s]
enumerated activities.” Brown v. City of Oneonta, N.Y., 221 F.3d 329, 339 (2d Cir.
2000). These enumerated activities include “the making, performance, modification, and
termination of contracts, and the enjoyment of all benefits, privileges, terms, and
conditions of the contractual relationship.” 42 U.S.C. § 1981(b). Section 1981 “can be
violated only by intentional discrimination[.]” Gen. Bldg. Contractors Ass’n, Inc. v.

Pennsylvania, 458 U.S. 375, 391 (1982).

15
CSEA Defendants argue that Plaintiff fails to state a plausible claim under Section
1981 because he fails to allege facts indicating that representatives of CSEA Local 1000
acted with discriminatory intent. “A union which intentionally avoids asserting
discrimination claims . . . is liable under .. . § 1981, regardless of whether, as a subjective
matter, its leaders were favorably disposed toward minorities.” Goodman v. Lukens Steel
Co., 482 U.S. 656, 669 (1987) (citation omitted). Plaintiff alleges that CSEA Defendants
discriminated against him by refusing to grieve his unlawful termination, refusing to
investigate whether he was terminated for discriminatory reasons, refusing to arbitrate his
termination, and encouraging him to accept an inadequate settlement offer. He further
alleges that he was deprived of effective representation in negotiating the Agreement and
discouraged from reporting harassment by fellow CSEA Local 1000 members. These
allegations plausibly support Plaintiff's claim that the “[u]nion[] deliberately chose not to
assert claims of racial discrimination by the employer” in violation of Section 1981. Id.
at 667; see also Woods v. Graphic Commc’ns, 925 F.2d 1195, 1203 (9th Cir. 1991)
(holding that where a “[uJnion systematically failed to file a grievance on behalf of [the
plaintiff] concerning the racial atmosphere in the [workplace,] ... [s]uch a failure may
constitute a violation of § 1981”). Section 1981 encompasses claims of retaliation. See
CBOCS W., Inc. v. Humphries, 553 U.S. 442, 457 (2008) “We consequently hold that 42
U.S.C. § 1981 encompasses claims of retaliation.”). Whether these same allegations
plausibly also allege a violation of the duty of fair representation is irrelevant. Plaintiff,
as “the master of the complaint,” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc.,
535 U.S. 826, 831, (2002), may decide the theory on which he proceeds and CSEA
Defendants are not entitled to recharacterize it.

CSEA Defendants’ alternative argument that Plaintiff's Section 1981 claim is
untimely because it barred by a three-year statute of limitations is also without merit. A
Section 1981 claim “is subject to the four-year federal statute of limitations in 28 U.S.C.
§ 1658” where the claim is “made possible by post-1990 amendments to § 1981.” Brown
y. Castleton State Coll., 663 F. Supp. 2d 392, 396 (D. Vt. 2009) (internal quotation marks
omitted); see also Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382 (2004) (“We

16
conclude that a cause of action ‘aris[es] under an Act of Congress enacted’ after
December 1, 1990—and therefore is governed by § 1658’s 4-year statute of limitations—
if the plaintiff's claim against the defendant was made possible by a post—1990
enactment.”). The 1991 amendments to Section 1981 expanded the right to make and
enforce contracts to include “racially discriminatory acts occurring after a contract was
formed.” Brown, 663 F. Supp. 2d at 397.

Plaintiff filed his Complaint on July 9, 2018. As a result, any injuries he suffered
on or after July 9, 2014 are within the four-year limitations period. Plaintiff alleges that
CSEA Local 1000 refused to investigate and arbitrate his retaliation claim in January and
February of 2015. Plaintiffs claim is thus not untimely because at least one act alleged is
not barred by the applicable statute of limitations.2 Because Plaintiff has asserted facts
which “plausibly give rise to an entitlement to relief[,]” Iqbal, 556 U.S. at 679, CSEA
Defendants’ motion to dismiss Count IV is DENIED.

D. Whether Mr. Nesbitt and Mr. Gray are Entitled to Qualified Immunity
for Plaintiff’s Section 1981 Claim (Count V).

County Defendants contend that Mr. Nesbitt and Mr. Gray are entitled to qualified
immunity because Plaintiff fails to allege that they violated clearly established law.
“Qualified immunity shields government officials from civil damages liability unless the
official violated a statutory or constitutional right that was clearly established at the time
of the challenged conduct.” Reichle v. Howards, 566 U.S. 658, 664 (2012). A right is
sufficiently clear when “every reasonable official would have understood that what he is
doing violates that right.” Jd. (internal quotation marks and alteration omitted). Supreme
Court precedent “does not require a case directly on point for a right to be clearly
established, [however] existing precedent must have placed the statutory or constitutional
question beyond debate.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam)

(citation and internal quotation marks omitted).

 

3 Rvidence of time-barred events may further be considered as background to Plaintiff's timely
claims. See Fitzgerald v. Henderson, 251 F.3d 345, 365 (2d Cir. 2001) (“A statute of limitations
does not operate to bar the introduction of evidence that predates the commencement of the
limitations period but that is relevant to events during the period.”).

17
“There can be no doubt that the law barring discrimination against a person on the
basis of race... . is ‘well-settled.’” Hill v. Taconic Developmental Disabilities Servs.
Office, 283 F. Supp. 2d 955, 958 (S.D.N.Y. 2003), aff'd sub nom. Hill v. Taconic Dev.
Disabilities Servs. Office, 82 F. App’x 254 (2d Cir. 2003). Where a plaintiff plausibly
alleges that he was the victim of prohibited discrimination by a particular defendant, “it
seems logically impossible that [the defendant] could be entitled to qualified immunity as
a matter of law[.]” Id. (emphasis in original).

Plaintiff claims that Mr. Gray failed to respond to complaints of racial harassment,
told Plaintiff that he would “pay the price” after he reported racial harassment to Mr.
Nesbitt, and terminated Plaintiff in retaliation for making those reports. Plaintiff further
alleges that Mr. Nesbitt failed to adequately respond to complaints of racial harassment,
ordered Mr. Cliff to retaliate against Plaintiff for complaining about racial harassment,
and was involved in the decision to terminate Plaintiff in retaliation for reporting
harassment. These allegations plausibly allege that it was not “objectively reasonable”
for Mr. Gray and Mr. Nesbitt to believe that their acts and omissions were lawful. Kise/a,
138 S. Ct. at 1156 (holding that a claim of qualified immunity depends on “whether the
officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances
confronting them”) (citation omitted).

Because the laws prohibiting racial discrimination and retaliation for reporting
such discrimination were clearly established at the time of the alleged violations, and
because Plaintiff plausibly alleges that Mr. Gray and Mr. Nesbitt violated them, County
Defendants’ motion to dismiss Count V on the basis of qualified immunity is DENIED.
See Walker v. Schult, 717 F.3d 119, 130 (2d Cir. 2013) (directing that, although
“qualified immunity should be decided as early as possible in a case,” it can be
“premature” to grant dismissal because qualified immunity is “best decided” on a motion

for summary judgment when the facts are “more fully developed”).

18
E. Whether Count VI Fails to State a Claim upon Which Relief may be
Granted.

County Defendants argue that Plaintiff's ADEA claim (Count VI) is subject to
dismissal because he failed to exhaust his administrative remedies by failing to file an
EEOC charge alleging age discrimination. “Exhaustion of administrative remedies
through the EEOC is ‘an essential element’ of the Title VII and ADEA statutory schemes
and, as such, a precondition to bringing such claims in federal court.” Legnani v. Alitalia
Linee Aeree Italiane, S.P.A., 274 F.3d 683, 686 (2d Cir. 2001) (quoting Francis v. City of
New York, 235 F.3d 763, 768 (2d Cir. 2000)).

“[A] plaintiff typically may raise in a district court complaint only those claims
that either were included in or are ‘reasonably related to’ the allegations contained in her
EEOC charge.” Holtz v. Rockefeller & Co., 258 F.3d 62, 83 (2d Cir. 2001) (quoting
Butts v. City of New York Dep’t of Hous. Pres. & Dev., 990 F.2d 1397, 1401 (2d Cir.
1993)). “[C]laims that introduce a wholly different type of discrimination from that in
the administrative charge are typically deemed to be not reasonably related.” Jennings v.
Suny Health Sci. Ctr. at Brooklyn (Downstate Med. Ctr.), 201 F. Supp. 3d 332, 336
(E.D.N.Y. 2016) (citation omitted).

Plaintiff filed a complaint with the EEOC on or about August 27, 2015 in which
he stated: “I was the victim of illegal employment discrimination based on race and age.
I hereby charge [Orleans County]... with unlawful employment discrimination
including Race, Age, and Retaliation” and “I charge Orleans County . . . with violations
of Title VI, of the Civil Rights Act of 1964, as well as the Age Discrimination in
Employment Act including the Older Worker[]s Benefit and Protection Act.” (Doc. 26-1
at 3, 7.) As County Defendants point out, the factual allegations in Plaintiffs EEOC
charge do not explain the basis for Plaintiff's age discrimination claim beyond stating
that Plaintiffs Caucasian co-worker allegedly received more favorable treatment.

“IT]t is well-settled that merely checking a box, or failing to check a box [on the
EEOC charge form] does not necessarily control the scope of the charge.” Cooper v.

Xerox Corp., 994 F. Supp. 429, 436 (W.D.N.Y. 1998). Nonetheless, the key question in

19
determining whether claims are “reasonably related” to the EEOC charge is whether “the
conduct complained of would fall within the scope of the EEOC investigation which can
reasonably be expected to grow out of the charge of discrimination.” Collins v. City of
New York, 156 F. Supp. 3d 448, 455 (S.D.N.Y. 2016) (citation and internal quotation
marks omitted). On June 17, 2018, the EEOC issued a notice of Plaintiffs right to sue
under Title VII and the ADEA, which indicates that age discrimination claims were
within the scope of its investigation. Because Plaintiff alleged that he experienced
discrimination on the basis of age and this claim is reasonably related to the events
described in his EEOC charge, Plaintiff did not fail to exhaust his administrative
remedies with regard to his age discrimination claim.

County Defendants alternatively contend that, even if Plaintiff exhausted his
administrative remedies, he fails to state a claim for age discrimination in violation of the
ADEA. In making this argument, they characterize Plaintiffs age discrimination claim
as based on a violation of the Older Workers Benefit Protection Act (“OWBPA”) because
the Agreement fails to inform Plaintiff of: (1) his right to a twenty-one-day review period
prior to signing, (2) his right to a seven-day revocation period, and (3) the right to have
an attorney review the Agreement prior to signing it. As County Defendants point out, a
violation of OWBPA is “not a proper basis for a separate cause of action.” Kourofsky v.
Genencor Int’l, Inc., 459 F. Supp. 2d 206, 215 (W.D.N.Y. 2006). Had Plaintiff limited
his ADEA claim to a violation of OWBPA, County Defendants would prevail. However,
because the SAC contains additional, albeit relatively scant, ADEA-trelated allegations,
this argument does not provide grounds for dismissal.

The ADEA makes it “unlawful for an employer . . . to fail or refuse to hire or to
discharge any individual or otherwise discriminate against any individual with respect to
his compensation, terms, conditions, or privileges of employment, because of such

individual’s age[.]” 29 U.S.C. § 623(a). To set forth a prima facie case of age ©

 

4 In Fort Bend Cty., Tex. v. Davis, 139 S. Ct. 1843, 1850 (U.S. June 3, 2019) the Supreme Court
held that “Title VII’s charge-filing requirement is not... jurisdictional[.]”

20
discrimination, Plaintiff must allege that: “1) he was within the protected age group; 2) he
was qualified for the position; 3) he was subject to an adverse employment action; and

4) the adverse action occurred under circumstances giving rise to an inference of
discrimination.” Terry v. Ashcroft, 336 F.3d 128, 137-38 (2d Cir. 2003) (internal
quotation marks omitted). “The burden of establishing a prima facie case is not a heavy
one.” Carlton v. Mystic Transp., Inc., 202 F.3d 129, 134 (2d Cir. 2000).

In the SAC, Plaintiff plausibly alleges the first three prongs of a prima facie case
of age discrimination under the ADEA. He states: “Defendants engaged in disparate
discipline and discharge of [P]laintiff, by disciplining his younger, Caucasian co-worker,
Scott Dugan at a far less serious level than Plaintiff [] who is significantly older.” (Doc.
19-3 at 35-36, 9 167.) Plaintiff was within the protected age group, he was qualified for
his position and even recognized as an exemplary employee, and he was discharged for a
relatively minor infraction and a single use of profanity which he denies. The only
remaining question is whether the circumstances of Plaintiff’s termination plausibly give
rise to an inference of discrimination. “A disparate treatment claim can be established by
showing that an employer treated plaintiff less favorably than a similarly situated
employee outside his protected group.” Dickens v. Hudson Sheraton Corp., LLC, 167 F.
Supp. 3d 499, 520 (S.D.N.Y. 2016), aff'd, 689 F. App’x 670 (2d Cir. 2017) (citation and
internal quotation marks omitted). Where disparate treatment is claimed, a plaintiff must
plausibly allege he was “similarly situated in all material respects” to the comparator
employee and that “the conduct for which the employer imposed discipline was of
comparable seriousness.” Graham v. Long Island R.R., 230 F.3d 34, 39-40 (2d Cir.
2000). “Whether two employees are similarly situated ordinarily presents a question of
fact for the jury.” Id. at 39.

County Defendants contend that although Plaintiff was subjected to harsher
discipline than his younger co-worker, Plaintiff and Mr. Dugan were not similarly
situated because, “unlike Plaintiff, [Mr. Dugan] did not hurl profanity at his
supervisor[.]” (Doc. 20 at 5.) However, Plaintiff denies that he swore at his supervisor

and asserts that “[Mr.] Dugan, a younger, Caucasian male, was issued a short suspension

21
based on similar allegations resulting in Plaintiffs termination[.]” (Doc. 19-3 at 17.) At
the pleading stage, the court does not resolve factual disputes. See Iqbal, 556 U.S. at 678
(noting that “for the purposes of a motion to dismiss we must take all of the factual
allegations in the complaint as true”). Plaintiffs allegations in the SAC are therefore
sufficient to plausibly allege an inference of age discrimination in light of the not “heavy”
burden of establishing a prima facie case. Carlton, 202 F.3d at 134; see also Gorzynski v.
JetBlue Airways Corp., 596 F.3d 93, 108 (2d Cir. 2010) (holding that “the fact that other
younger employees were not disciplined for violating numerous policies is . . . prima
facie evidence of discrimination”); Glenwright v. Xerox Corp., 832 F. Supp. 2d 268, 274
(W.D.N.Y. 2011) (holding that “the more favorable treatment of employees not in the
protected group” is one of the circumstances that “may give rise to an inference of
discrimination” under the ADEA).

For the foregoing reasons, the court DENIES County Defendants’ motion to
dismiss Plaintiffs claim of age discrimination in violation of the ADEA (Count VI).

CONCLUSION

For the foregoing reasons, Plaintiffs motion to amend his complaint is
GRANTED. (Doc. 19.) County Defendants’ motion to dismiss is DENIED. (Doc. 14.)
CSEA Defendants’ motion to dismiss is DENIED. (Doc. 15.)

SO ORDERED.

Dated this [s day of July, 2019.
Christina Reiss, DistrietJudge

United States District Court

22
